Citation Nr: 1757877	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a bilateral ankle disability. 

4.  Entitlement to service connection for urinary incontinence as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to February 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The September 2014 statement of the case (SOC) also addressed the issues of  entitlement to an increased rating for a right neck muscle strain and entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  These claims were specifically excluded from the Veteran's September 2014 substantive appeal and the appeals were not perfected.  They were not certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal with respect to the claims for entitlement to an increased rating for a neck strain and entitlement to SMC.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the only issues currently before the Board are those listed on the first page of this decision.

In a December 2015 statement, the Veteran attempted to file additional claims for service connection for weight loss, hyperthyroidism, dermatitis, lupus, neuritis, and a dental disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include forwarding the Veteran and his representative a VA standard form in paper or electronic form, if necessary.  38 C.F.R. § 3.155 (b)(1)(ii) (2017); see also 79 Fed. Reg. 57660  (Sep. 25, 2014) (all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

REMAND

The Board finds that a remand is necessary to provide the Veteran VA examinations to determine the nature and etiology of the claimed disabilities.  With respect to the claimed right knee, right hip, and bilateral ankle conditions, the record before the Board is unclear as to the precise nature of any currently present disabilities.  Regarding the claimed urinary incontinence, a VA examination and medical opinion are needed to clarify whether the condition is currently present and whether it is related to the medication used to treat the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed knee, hip, and ankle disabilities.  The claim file must be made available to and reviewed by the examiner.

The examiner should:

a)  Identify all currently present right knee, right hip, and bilateral ankle disabilities; and,

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified right knee, right hip, and/or ankle disabilities are etiologically related to active duty service, to include the Veteran's Airborne training and receipt of the parachutist badge.


Service treatment records show that the Veteran reported a knee injury on a May 1989 dental health questionnaire. Service records are otherwise negative for complaints or treatment related to the right knee, right hip, or ankles.  Personnel records show that the Veteran attended Airborne training at Fort Benning, Georgia in 1984 and received the Parachutist badge.  The Veteran began VA medical treatment in July 2005 and presented with a past history of knee pain.  He has received consistent treatment for right knee pain, and while arthritis and gout were considered as diagnoses, X-rays in 2006 and 2017 were normal and laboratory testing for gout in 2006 was normal.  The Veteran first reported having right hip pain in October 2010, and a 2013 MRI demonstrated possible impingement and mild degeneration of the acetabular labrum.  The first documented complaints of ankle pain date from February 2011, but the record before the Board is unclear as to whether a chronic bilateral ankle disability is present.  

The Veteran's treating VA provider submitted a statement on his behalf in August 2012, finding that the  claimed conditions were likely related to the Veteran's parachute jump training during service.  It was not accompanied by an adequate rationale.  The record also contains a September 2014 VA medical opinion weighing against the claim.  However, the September 2014 VA opinion was not accompanied by a physical examination and did not specify whether the Veteran had any current right knee, right hip, or bilateral ankle disabilities.

A full rationale and explanation must accompany all medical opinions.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present urinary incontinence.  The claim file must be made available to and reviewed by the examiner.

The examiner should determine:

a)  Whether the Veteran has chronic urinary incontinence; and,

b)  If chronic urinary incontinence is present, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by medications used to treat the Veteran's service-connected PTSD. 

VA treatment records document complaints of urinary incontinence beginning in August 2010.  In March 2011 and June 2011, the Veteran attributed his incontinence to Valium and Risperidone, medications used to treat his service-connected PTSD.  In July 2011, the Veteran reported that his incontinence resolved after cessation of these medications, but the Board notes that urinary incontinence remained an active problem in his VA medical records through 2016 and the Veteran has taken medication to treat incontinence throughout the claims period.  In November 2015, the Veteran contacted his VA physician and requested absorbent materials for incontinence and in May 2017, complained of increased symptoms.  The September 2014 VA examiner concluded that the Veteran had a "brief episode" of urinary incontinence of unknown etiology and found that there was no evidence that the Veteran's urinary incontinence was due to or the result of PTSD medications.  However, the continuing treatment and complaints for incontinence are not consistent with the VA examiner's conclusion.

A full rationale and explanation must accompany all medical opinions.

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




